Citation Nr: 0423690	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date, prior to September 28, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date, prior to September 28, 
2000, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date, prior to September 28, 
2000, for eligibility for Dependents' Educational Assistance 
under Chapter 35, United States Code.

4.  Entitlement to an initial evaluation, in excess of 50 
percent, for PTSD.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.  His decorations include the Purple Heart and the 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2002, the Board denied the above listed claims.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the issues 
listed above and remanded them to the Board.  

In the Joint Motion for Remand, dated in September 2003, the 
parties agreed that the following issues decided by the 
Board, in November 2002, were NOT at issue in the appeal to 
the Court: entitlement to an effective date prior to 
September 28, 2000 for the assignment of a 30 percent 
evaluation for gunshot wound, neck and back, Muscle Group 
XXIII; entitlement to an increased evaluation for gunshot 
wound, neck and back, Muscle Group XXIII, currently rated at 
30 percent; and entitlement to a compensable initial 
evaluation for bilateral hearing loss.  

In March 2004, the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 and to 
request medical records.  The requested development has been 
completed and the Board now proceeds with its review of the 
appeal.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  On September 28, 2000, the RO received the veteran's 
claim for service connection for PTSD.  An earlier claim for 
service connection for PTSD is not of record.  

3.  The grant of service connection for PTSD is based on the 
claim received on September 28, 2000.  

4.  The grant of TDIU is based on the claim for service 
connection for PTSD.  

5.  The grant of eligibility for Dependents' Educational 
Assistance under Chapter 35, United States Code is based on 
the claim for service connection for PTSD.  

6.  The symptomatology associated with the veteran's PTSD is 
productive of no more than moderate social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
28, 2000 for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.400 (2003).

2.  The criteria for an effective date prior to September 28, 
2000 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.400 (2003).  

3.  The criteria for an effective date prior to September 28, 
2000 for eligibility for Dependents' Educational Assistance 
have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.400 (2003).  

4.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. Part 4, §§ 4.7, 4.130, Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the VCAA notice on service connection for PTSD 
being sent in March 2001, before the initial unfavorable 
rating decision in June 2001.  That decision was only 
partially unfavorable.  The primary issue, addressed in the 
March 2001 VCAA letter, was service connection for PTSD and 
that was granted.  The veteran disagreed with down-stream 
issues of the effective date and the rating.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  He was subsequently 
informed of the evidence needed for an earlier effective date 
and a higher evaluation.  The veteran and his attorney had 
this information long before the case came before this Board, 
so any delay in providing the criteria for an earlier 
effective date or for a higher evaluation is no more than 
non-prejudicial error.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters discloses that they have 
complied with all the requirements as described by the Court.  
Particularly, the wording of the March 2002 VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  He 
was told, "tell us about any additional information or 
evidence that you want us to try to get for you (emphasis 
added)."  

Moreover, the rating decision, statements of the case, and 
supplemental statements of the case, as well as VCAA letters 
dated in March 2001, November 2001, March 2002, and March 
2004, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and 
medical opinions rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In July 2004, the veteran wrote that he had no 
further information to submit.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Effective Date, Prior to September 28, 2000, for Service 
Connection for PTSD

In September 2003, the Court vacated the Board's decision on 
the above issues and remanded them back to the Board for 
action consistent with a Joint Motion to Vacate in Part and 
to Remand, dated in September 2003.  That motion noted that 
records of treatment by Dr. Sprague for PTSD should be 
obtained and considered.  The records have been obtained.  We 
consider them here.  

VA clinical notes show that a VA psychiatrist, Dr. Sprague 
saw the veteran in September 1999.  This was the veteran's 
first mental health clinic visit with Dr. Sprague.  He had 
previously been seen by another doctor, for anxiety.  The 
assessment was that the veteran had an anxiety disorder, not 
otherwise specified; some panic elements; also some post 
traumatic elements, but probably not the full spectrum to 
meet the criteria for PTSD.  

When the veteran saw Dr. Sprague, in May 2000, there was an 
assessment of PTSD.  

A note dated September 14, 2000, shows that Dr. Sprague 
diagnosed PTSD, chronic, combat related, with a GAF of 55.  
Dr. Sprague discussed filing a claim for service connection 
for PTSD.  

The veteran's claim for service connection for PTSD was 
received on September 28, 2000.  That date was used as the 
effective date when service connection for PTSD was granted 
in June 2001.  

Generally, the effective date for service connection will be 
the date the claim is received.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).  In a few limited 
situations, an earlier effective date may be assigned.  

If a claim is received within the year after a veteran is 
released from active service, benefits will be effective the 
day after his release from active service.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed by 
reason that the service-connected disability is not 
compensable in degree, receipt of VA medical records will be 
considered an informal claim.  The date of the records will 
be accepted as the date of receipt of the claim.  This 
applies only when such reports refer to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2003).  

Analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), we 
see two alternative requirements.  The first is that the VA 
medical reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This fits hand-in-glove with the first 
criterion in the first sentence of subsection (b); that a 
formal claim for compensation must have been allowed.  The 
other alternative criterion of 38 C.F.R. § 3.157(b)(1) is 
that a claim specifying the benefit sought is received within 
one year from the date of the VA medical record.  This 
clearly applies to disabilities other than those for which 
service connection has been established.  However, this last 
sentence must be interpreted in light of the rest of the 
subsection.  The first sentence of subsection (b) states an 
initial requirement, either that a formal claim for 
compensation must have been allowed or that a formal claim 
for compensation has been denied by reason that the 
disability is not compensable in degree.  The last sentence 
of sub-subsection (b)(1) clarifies that the medical reports 
must relate to the disability for which service connection 
has been established or that a claim be submitted within the 
year.  This last phrase clearly refers to disabilities for 
which service connection has not been established, but it is 
also subject to the restriction in the beginning of the 
subsection, that it be a disability for which service 
connection has been denied because it is not disabling to a 
compensable degree.  Since service connection was not 
established for PTSD and since service connection for PTSD 
was not previously denied because the disability was non-
compensable, the veteran's PTSD does not fit in the very 
limited group of disabilities for which VA medical records 
may be considered informal claims, and the date of those 
records cannot be used as the date of claim.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999)(where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  

The Board has once again considered the entire record to see 
if there is any basis for an earlier effective date.  The 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  A claim is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2003); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  

The record shows that the veteran submitted an initial claim 
of entitlement to service connection for PTSD on September 
28, 2000.  At the time of his claim, the veteran also 
submitted a psychiatric report.  Consequently, in a June 2001 
rating decision, the RO granted service connection and 
assigned a disability rating effective from September 28, 
2000, the date of receipt of claim.  After a thorough review 
of the record, the Board can identify no claim, formal or 
informal, prior to September 28, 2000.  

In light of the foregoing, the September 28, 2000 date of 
claim is the earliest possible date in determining an 
effective date for the grant of service connection for PTSD, 
and the assignment of an evaluation for that disability.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (r) 
(2003).  The Board recognizes that the veteran has apparently 
suffered from PTSD prior to the assigned effective date.  
However, the law requires that the Board assign an effective 
date which is the later of the date entitlement arose or date 
of receipt of the claim.  Accordingly, an effective date 
prior to September 28, 2000 must be denied.  

Effective Date, Prior to September 28, 2000, for TDIU

As noted above, statutory and regulatory provisions specify 
that, unless otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

The record shows that the veteran submitted a claim for TDIU 
on August 17, 2001.  By rating decision dated March 2002, the 
RO granted TDIU, effective from September 28, 2000, the date 
that the veteran was assigned a combined 70 percent schedular 
evaluation due to his service-connected disabilities.  

The veteran contends that he should be assigned an effective 
date prior to September 28, 2000 for the grant of TDIU.  
Section 5110(b)(2) of Title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  An 
application for TDIU is an application for increased 
compensation within the meaning of 38 U.S.C.A. § 5110(b)(2).  
See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt of claim); Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

Thus, determining whether an effective date assigned for an 
increased rating or a grant of TDIU is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating; and (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).  

In the present case, the veteran submitted his initial claim 
for TDIU on August 17, 2001.  The RO then considered whether 
it was factually ascertainable that an increase in disability 
had occurred that would warrant entitlement to TDIU within 
one year prior to the date of claim.  As a result, the RO 
granted TDIU effective from September 28, 2000, the date that 
the veteran was assigned a combined 70 percent schedular 
evaluation due to his service-connected disabilities.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, by themselves, as to prevent the veteran from 
retaining gainful employment.  Under 38 C.F.R. § 4.16 (2003), 
if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2003).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2003).  

The Board has reviewed the VA medical records made prior to 
September 28, 2000, including those made by Dr. Sprague.  
Upon a review of the record, the Board finds that, prior to 
September 28, 2000, the veteran did not meet the schedular 
criteria for entitlement to TDIU.  The record also contains 
no medical evidence that indicates that entitlement to TDIU 
would be warranted on an extraschedular basis prior to that 
date.  Therefore, the Board concludes that the RO granted the 
earliest possible effective date, and an effective date prior 
to September 28, 2000 for the grant of TDIU is denied.  

Effective Date, Prior to September 28, 2000, for Dependents' 
Educational Assistance Under Chapter 35, United States Code.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S. Code Chapter 35 exists if a veteran was 
discharged from service under conditions other than 
dishonorable and has a permanent and total service-connected 
disability.  As discussed above, the veteran was properly 
granted TDIU effective from September 28, 2000.  At the same 
time, the RO determined that the veteran was eligible for 
Chapter 35 education benefits.  

There is no specific provision in the law or regulations 
regarding an effective date for a determination as to the 
permanency of total disability.  However, as explained above, 
the effective date provisions provide that the RO may assign 
an effective date prior to the date of claim if an increase 
in disability is factually ascertainable within one year 
prior to the receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Consequently, the RO granted TDIU 
effective from September 28, 2000.  Prior to that time, the 
record, including Dr. Sprague's records, did not establish 
that the veteran was entitled to TDIU or that he was totally 
and permanently disabled.  Accordingly, an effective date 
prior to September 28, 2000 for eligibility for Dependents' 
Educational Assistance is denied.  



Entitlement to an Initial Evaluation, in Excess of 50 
Percent, for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the assignment of an initial rating award is at 
issue, VA must consider all evidence of the veteran's 
disability as is necessary to evaluate the severity from the 
effective date of service connection through the present.  It 
is not only the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name..............................100 
percent; 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
.........................70 percent; 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships..............................
......................50 percent; 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).....30 
percent;
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
......10 percent;
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
........0 percent.
38 C.F.R. § 4.130, Code 9411 (1997-2003).  

The record shows that the RO assigned an initial 30 percent 
evaluation for PTSD in the June 2001 rating decision.  The 
veteran disagreed with the initial evaluation and the present 
appeal ensued.  During the course of the appeal, the assigned 
rating was increased to 50 percent.  The Board has reviewed 
the record; however, there is no competent medical evidence 
that the disability approximates any of the criteria for a 
rating in excess of 50 percent.  

VA clinical notes show that a VA psychiatrist, Dr. Sprague 
saw the veteran in September 1999.  This was the veteran's 
first mental health clinic visit with Dr. Sprague.  He had 
previously been seen by another doctor, for anxiety.  The 
veteran reported a few flashbacks and dreams of combat, as 
well as a concentration camp.  On mental status examination, 
he was vigorous, tanned but slightly reticent.  His mood was 
normal but slightly restricted.  Thought was rational, goal 
directed and productive.  Speech was normal.  There were no 
hallucinations or abnormal thoughts.  Judgment and insight 
were good.  The veteran was somewhat shy but proud of his 
wartime service.  He was initially reticent, but then 
apparently relieved to share with the examiner.  The 
assessment was that the veteran had an anxiety disorder, not 
otherwise specified; some panic elements; also some post 
traumatic elements, but probably not the full spectrum to 
meet the criteria for PTSD.  

When the veteran saw Dr. Sprague, in May 2000, he reported 
that he had had anxiety, as well as difficulty with crowds 
and with sleep.  He had not had the problems for years; 
however, when he tried to get off his medication, he could 
not because of sleeplessness.  The doctor reported that the 
veteran's mood was steady.  His PTSD had produced minimal 
symptoms.  He slept well with medication.  He was active with 
no severe or chronic medical problems which would limit his 
activities.  He was still working in the construction 
business.  On mental status examination, he was quiet, and 
slightly anxious, twiddling his fingers a little bit.  He was 
somewhat stiff and formal but had a full range of normal 
affect.  Thought was rational and goal directed.  He had no 
demoralization or hopelessness.  The assessment was PTSD.  

Dr. Sprague's VA clinical note dated September 14, 2000, 
shows the veteran told of having flashbacks or painful 
remembrances of combat almost every day.  He felt it "riles 
up my nervous system."  He had combat nightmares and trouble 
relating to people.  His wife said that he disliked crowds 
and if they went out he had to sit with his back to a wall.  
He socialized little, if at all; although he denied emotional 
withdrawal from life or family.  He was a finish carpenter 
and had difficulty dealing with clients.  He was very nervous 
and on edge around them.  He became aggravated easily.  He 
used to have temper and anger problems but they had settled 
down.  He was able to sleep with treatment.  On mental status 
examination, he was very well groomed and neatly dressed.  He 
was tense and sat on the edge of his seat.  Speech was short 
and to the point, almost staccato.  His mood was serious to 
anxious, but appropriate.  His thoughts were rational and 
goal directed.  There were no unusual preoccupations, 
delusions, or perceptual abnormalities.  The assessment was 
PTSD, chronic, combat related, with a GAF of 55.  Dr. Sprague 
discussed filing a claim for service connection for PTSD.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  The higher the 
GAF number, the lesser the symptomatology.  

VA treatment records include a November 2000 psychiatric note 
at which time the veteran presented for a 6-month follow-up 
for PTSD with panic attacks.  The veteran reported that he 
was helped significantly by Paxil.  He had had no anxiety 
attacks since September.  Combat memories and dreams were 
controlled.  The veteran appeared well-groomed, alert, and 
oriented.  His speech and thought processes were normal.  He 
had good judgment and insight and no homicidal or suicidal 
ideation.  His mood appeared gruff and he had no unusual 
preoccupations.  The assessment was PTSD with panic, now well 
controlled.  A GAF score of 60 was assigned.  

At a December 2000 VA examination, the veteran reported that 
he had extreme nervousness and that his attacks continued to 
the present time.  He was currently using medication to 
control the anxiety and to help him sleep.  He had been 
engaged in the carpentry trade since his discharge from 
service.  He currently did odd jobs to keep himself busy.  He 
enjoyed camping, fishing, and being with his family, and 
attended church and Bible study.  The veteran had been 
married since 1947 and had 3 children.  He had nightmares 
approximately once per month.  He reported flashbacks and 
avoidance of war or violent movies.  

The veteran presented as well groomed and oriented.  His 
affect and mood appeared anxious.  He had normal speech and 
thought processes, with no delusions or hallucinations.  He 
had adequate memory, concentration, and attention.  Insight 
and judgment were intact.  The diagnosis was an anxiety 
disorder, moderate, and PTSD, mild to moderate.  He was 
assigned a GAF score of 60.  The examiner opined that the 
veteran's anxiety symptoms were predominant, and that his 
symptoms of PTSD were minimal compared to those he had 
experienced after discharge from service.  

A VA psychiatric note in June 2001 shows the veteran reported 
"off again and on again" nervousness, and becoming upset 
once or twice per month for no reason.  These episodes were 
not incapacitating.  The veteran reported that he felt less 
anxiety when busy.  He appeared gruff and slightly worried; 
otherwise, mental status examination was normal.  He was 
diagnosed with PTSD with panic and assigned a GAF score of 
60.  

In July 2001, a private psychologist, Melvin Canell, Ph.D., 
evaluated the veteran.  The veteran presented as stern and 
well groomed.  He was accompanied by his wife and they 
appeared to be devoted to one another.  The veteran reported 
panic attacks and almost pervasive anxiety since his 
discharge from service.  He had been successful in the field 
of carpentry.  He had a good relationship with his wife and 
children.  The veteran reported nightmares, almost every 
night, that resulted in insomnia and sleep disturbance.  He 
reported that he attended a small church and enjoyed fishing.  
He was uneasy with crowds and strangers.  He had explosive 
episodes at home and flashbacks every 2 weeks.  

Dr. Canell opined that the veteran was somewhat reclusive, 
angry, and hypervigilant.  Speech and mental activity were 
within normal limits.  Affect and mood revealed anxiety and 
depression.  The veteran revealed no psychoses, 
preoccupations, delusions, compulsions, or paranoid ideation.  
He was average in intelligence but cognition was affected by 
his mind racing and by memories.  Judgment and insight were 
intact.  The diagnosis was PTSD, panic disorder, anxiety 
disorder, and adjustment disorder.  In Dr. Canell's opinion, 
the GAF score was 51.  

A September 2001 VA psychiatric note observed that the 
veteran was concerned about the recent terrorist attacks but 
that he had a strong religious faith.  He appeared gruff and 
worried.  He was assessed with PTSD and assigned a GAF score 
of 60.  In November 2001, the veteran reported that he had 
been busier lately with remodeling work.  He was well 
groomed, and appeared slightly tired and mildly dysphoric.  
Otherwise, he was thoughtful, goal oriented, and had good 
insight.  The diagnosis and GAF score remained the same.  

The VA clinical note of March 2002 shows that the veteran 
reported daily thoughts of combat and having more nightmares.  
He had not been able to work much.  On mental status 
examination, he was clean but edgy.  He showed increased 
motor agitation with finger twiddling.  His mood was 
concerned.  His thoughts were normal and rational, but he 
worried about his examinations.  There were no perceptual 
distortions or death wishes.  The assessment was PTSD.  The 
GAF was 57.  

In June 2002, at the VA clinic, the veteran reported that he 
still had nightmares on occasion.  He tried to stay busy and 
found that he enjoyed golf.  He had been able to relax more 
since he had been able to give up work.  On mental status 
examination, he was noted to be slightly more relaxed than on 
the previous visit.  He was well groomed.  He was stoic and a 
man of few words, but pleasant.  His mood appeared to be 
euthymic.  Thoughts were rational and goal directed.  Insight 
was good.  There were no hallucinations or homicidal or 
suicidal ideations.  The assessment was PTSD and the GAF 
score was 57.  

Dr. Sprague saw the veteran again in July 2003.  The veteran 
continued to be busy and active.  He played golf, did crafts 
and babysat.  He said his PTSD did not flare-up above the 
baseline.  Review of his mental status disclosed the veteran 
to be well groomed and casually dressed.  His gait was 
vigorous and his posture was erect.  His handshake was firm.  
Speech was normal.  His mood was normal, but always 
controlled and stoic.  Thinking was rational and goal 
directed.  He was very well informed on current events.  He 
had no perceptual distortions or death wishes.  Dr. Sprague's 
assessment was PTSD, stable.  The GAF score was 57.  

The medical reports have been done by Dr. Sprague and other 
trained medical professionals.  The private and VA 
assessments of the veteran's disability have been essentially 
consistent.  Moreover, Dr. Sprague has been seeing the 
veteran for some time and he is clearly knowledgeable about 
the veteran's PTSD.  Thus, the Board finds that the medical 
records provide the most probative description of the 
veteran's disability manifestations.  These records form a 
preponderance of evidence which establishes, by a substantial 
margin, that the service-connected PTSD does not approximate 
the criteria for a rating over 50 percent.  Moreover, the 
Board has considered the assignment of staged ratings, as 
discussed by the Court in Fenderson.  We find that at no time 
during the applicable period did the disability exceed the 
criteria for the 50 percent evaluation.  Thus, a higher 
evaluation must be denied.  


ORDER

An effective date, prior to September 28, 2000, for the grant 
of service connection for PTSD is denied.  

An effective date, prior to September 28, 2000, for the grant 
of TDIU is denied.  

An effective date, prior to September 28, 2000, for 
eligibility for Dependents' Educational Assistance under 
Chapter 35, United States Code is denied.  

An initial evaluation, in excess of 50 percent, for PTSD is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



